Opinion issued December 1, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00188–CV




LEONARD M. MCCOLLUM, TRUSTEE FOR THE MCCOLLUM TRUST,
Appellant

V.

THOMAS E. REDER, Appellee




On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2004-52294




MEMORANDUM OPINIONAppellant Leonard M. McCollum, Trustee for McCollum Trust has neither
established indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a),
101.041 (Vernon Supp. 2004-2005) (listing fees in court of appeals); Fees Civ.
Cases B(1), (3) (listing fees in court of appeals).  After being notified that this appeal
was subject to dismissal, appellant Leonard M. McCollum, Trustee for McCollum
Trust did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of
rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Higley.